Case:17-20831-MER Doc#:187 Filed:02/24/21                 Entered:02/24/21 13:41:13 Page1 of 4




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

  IN RE:                                              Chapter 13

  DANIEL RICHARD DOLL,                                Case No.: 17-20831 MER

           Debtor.


  DEBTOR’S MOTION FOR DIRECT APPEAL TO THE TENTH CIRCUIT COURT OF
  APPEALS PURSUANT TO 28 U.S.C. § 158(D)(2)(B)(I) and FED. R. BANKR. P. 8006(E)
 ______________________________________________________________________________
        COMES NOW, the Debtor, by and through undersigned counsel, and hereby submits his
 motion for direct appeal to the Tenth Circuit Court of Appeals regarding the final order of
 February 19, 2021, and represents the following:
        1. Debtor filed for relief under Chapter 13 on November 20, 2017 (docket no. 1).
        2. Debtor filed three proposed plans (docket nos. 2, 42 and 69). Chapter 13 Trustee
           (“Trustee”) filed four objections to confirmation (docket nos. 15, 31, 47, 83).
        3. The case was dismissed on March 6, 2020 (docket no. 146).
        4. On June 2, 2020, Debtor filed a motion to disgorge the trustee’s receipt of $2596.70,
           representing the fee held by the trustee from payments received in the dismissed case.
        5. On February 19, 2021, the court entered an order denying the requested relief.

                                           ARGUMENT

 The order of February 19, 2021 focuses on the 10th Circuit opinion in In re BDT Farms, Inc., 21
 F.3d 1019 (10th Cir. 1994). As this court notes in its Order:

        The Tenth Circuit rejected the proposition this question can be resolved by
        application of the plain unambiguous language of the statutes. Instead, the court stated
        ‘[w]e can only conclude that § 586(e) is ambiguous.’ [Footnote omitted.] Thus, the Tenth
        Circuit concluded ‘[w]hether Congress intended to allow the standing trustee to, in effect,
        collect a fee on his or her fee, or intended to limit the trustee’s fee to a percentage of
        disbursements, is not clear from the statutory language, the larger statutory context, or the
        legislative history.’ [Footnote omitted.]

 See, Order of February 19, 2021, docket number 185, p. 9.

 Debtor has the sense that this court’s “hands are tied” with the direction offered by the court in
 BDT Farms. And thus, the “Chevron deference” is employed by this court as to the matter at
 hand.

 As to the issue of a trustee’s percentage fee, Debtor struggles a bit how and why the 10th Circuit
 believed Congress gave the Office of the United States Trustee (“EOUST”) authority to speak

                                                  1
Case:17-20831-MER Doc#:187 Filed:02/24/21                  Entered:02/24/21 13:41:13 Page2 of 4




 with the force of law? In fact, the EOUST does not promulgate substantive rulemaking.
 Generally, it is the courts that create the rules and adjudicate them --something unique to the
 bankruptcy system. In the case of Pelofsky v. Wallace, 102 F.3d 350 (8th Cir. 1996), addressing
 the issue of a trustee’s fee in a chapter 12 case, the 8th Circuit breaks from the 10th Circuit.
 “However, unlike the Tenth Circuit, we do not accord the UST Chevron deference.” Id., at 355.

 Generally, interpretive guidance documents that are not promulgated through notice and
 comment or other formal rulemaking are not entitled to the strongest form of deference (known
 as “Chevron 3 deference” based on the case of Chevron U.S.A. v. National Resources Defense
 Council). See Christensen v. Harris Cty., 529 U.S. 576, 587 (2000) (“Interpretations such as
 those in opinion letters—like interpretations contained in policy statements, agency manuals, and
 enforcement guidelines, all of which lack the force of law—do not warrant Chevron-style
 deference.”).

 28 U.S.C. § 158(d)(2)(A) provides:

        (2) (A)The appropriate court of appeals shall have jurisdiction of appeals described in the
        first sentence of subsection (a) if the bankruptcy court, the district court, or the
        bankruptcy appellate panel involved, acting on its own motion or on the request of a party
        to the judgment, order, or decree described in such first sentence, or all the appellants and
        appellees (if any) acting jointly, certify that—
        (i) the judgment, order, or decree involves a question of law as to which there is no
        controlling decision of the court of appeals for the circuit or of the Supreme Court of the
        United States, or involves a matter of public importance;
        (ii) the judgment, order, or decree involves a question of law requiring resolution of
        conflicting decisions; or
        (iii)
        an immediate appeal from the judgment, order, or decree may materially advance the
        progress of the case or proceeding in which the appeal is taken;
        and if the court of appeals authorizes the direct appeal of the judgment, order, or decree.

 28 U.S.C. § 158(d)(2)(A)(i)-(iii).

 Applying the statute to the case at bar, the Debtor is a party to the order of February 19, 2021.
 The 10th Circuit has not ruled as to the question presented to this court. The consequences
 whether the trustee may retain fees in unconfirmed and dismissed cases have implications as to a
 multitude of cases in this district. Peripherally, there are conflicting opinions between the Circuit
 courts as to the application of the Chevron deference in the context of a trustee’s percentage fee.
 Further, this court has standing, on its own motion, to issue a certification of direct appeal to the
 10th Circuit Court of Appeals.

 Finally, Debtor requests that the time for filing an appeal to the U.S. District Court, or to the
 Bankruptcy Appellate Panel, be stayed pending a ruling on this motion.



                                                   2
Case:17-20831-MER Doc#:187 Filed:02/24/21               Entered:02/24/21 13:41:13 Page3 of 4




         WHEREFORE, for the foregoing reasons, Debtor respectfully requests that this court,
 either grant Debtor’s motion for certification of direct appeal to the Tenth Circuit Court of
 Appeals, or by way of its own motion, grant the same, and for any other relief this court deems
 just and fair.


 DATED this 24th day of February 2021.
                                              Respectfully Submitted,
                                              BERKEN CLOYES, P.C.


                                               /s/ Stephen Berken
                                              Stephen E. Berken, Atty. Reg. No. 14926
                                              1159 Delaware Street
                                              Denver, Colorado 80204
                                              Tel.: (303) 623-4357
                                              Fax: (720) 554-7853
                                              E-mail: stephenberkenlaw@gmail.com
                                              Attorney for Debtor




                                                 3
Case:17-20831-MER Doc#:187 Filed:02/24/21           Entered:02/24/21 13:41:13 Page4 of 4




                             CERTIFICATE OF SERVICE


 The undersigned hereby certifies that a true and correct copy of the DEBTOR’S MOTION FOR
 DIRECT APPEAL THE 10TH CIRCUIT COURT OF APPEALS PURSUANT TO 28 U.S.C. §
 158(D)(2)(B)(I) AND FED. R. BANKR. P. 8006(E) and proposed Order were served by placing the
 same in the United States Mail, first class postage pre-paid on February 24, 2021 or sent via the
 Court’s electronic filing system/ecf, to the following:

       Chapter 13 Trustee
       Adam M. Goodman
       P.O. Box 1169
       Denver, CO 80201-1169

       Charles H. Willman
       811 Blake Ave
       Glenwood Springs, CO 81601-3423

       Diana A. Ray
       811 Blake Ave
       Glenwood Springs, CO 81621

       Daniel Doll
       1366 West Spruce Court
       Rifle, CO 81650

       US Trustee
       1961 Stout St #12-200
       Denver, CO 80294

                                                 /s/Sean Cloyes




                                             4
